Case: 13-5120      Document: 19      Page: 1     Filed: 12/05/2013




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                 GERALD ALLEN PERRY,
                    Plaintiff-Appellant,

                                v.

                      UNITED STATES,
                      Defendant-Appellee.
                    ______________________

                          2013-5120
                    ______________________

     Appeal from the United States Court of Federal
 Claims in No. 13-CV-0332, Judge Lynn J. Bush.
                  ______________________

                        ON MOTION
                    ______________________

                           ORDER
     Gerald Allen Perry moves to “arbitrate or oversee a
 settlement agreement of claims”, which the court treats as
 a motion to enter the court’s mediation program. Pursu-
 ant to guideline 2 of the United States Court of Appeals
 for the Federal Circuit’s Appellate Mediation Program
 Guidelines, “All cases in which the parties are represent-
 ed by counsel are eligible for the program.” Mr. Perry is
 proceeding as a pro se appellant, and therefore is not
 eligible to enter the mediation program.
Case: 13-5120      Document: 19      Page: 2      Filed: 12/05/2013



 2                                    PERRY    v. US



       Upon consideration thereof,
       IT IS ORDERED THAT:
       The motion is denied.
                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court


 s21